UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-7153


MARK DAMRON,

                Petitioner - Appellant,

          v.

WILLIAM FOX, Warden, St. Mary’s Correctional Center,

                Respondent - Appellee.



Appeal from the United States District Court for the Southern
District of West Virginia, at Huntington.  Robert C. Chambers,
District Judge. (3:09-cv-00098)


Submitted:   October 14, 2010             Decided:   October 22, 2010


Before MOTZ, KING, and DAVIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Mark   Damron,  Appellant   Pro  Se.     R.     Christopher   Smith,
Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Mark Damron seeks to appeal the district court’s order

accepting the recommendation of the magistrate judge and denying

relief on his 28 U.S.C. § 2254 (2006) petition.                               The order is

not    appealable          unless   a     circuit    justice      or    judge     issues    a

certificate of appealability.                28 U.S.C. § 2253(c)(1) (2006).                 A

certificate        of       appealability         will      not    issue        absent     “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2006).                    When the district court denies

relief   on     the     merits,     a   prisoner      satisfies        this   standard     by

demonstrating         that     reasonable         jurists     would      find    that     the

district      court’s       assessment       of   the      constitutional        claims    is

debatable     or      wrong.        Slack    v.     McDaniel,     529    U.S.     473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the petition states a debatable

claim of the denial of a constitutional right.                          Slack, 529 U.S.

at    484-85.         We    have    independently          reviewed     the     record    and

conclude      that      Damron      has     not     made    the   requisite       showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.           We also deny Damron’s motion for appointment of

counsel.      We dispense with oral argument because the facts and

legal    contentions         are    adequately       presented     in     the    materials

                                              2
before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                   DISMISSED




                                    3